 

Exhibit 10.19

 

 

KEARNY BANK

AMENDED AND RESTATED

CHANGE IN CONTROL SEVERANCE PAY PLAN

 

A.

Purpose.

 

The primary purpose of the Kearny Bank Amended and Restated Change in Control
Severance Pay Plan (the “Plan”) is to recruit and foster the continuous
employment of key management personnel of Kearny Bank (the “Bank”) and to
reinforce and encourage their continued attention and dedication to their duties
in the event of any potential or actual Change in Control (as defined below),
although no such change is now apparent or contemplated.

 

B.

Covered Participants.

 

Any Participant, subject to paragraph C below, with at least one year of service
as of his or her termination date shall be eligible to receive a Change in
Control Severance Benefit (as defined below) if, within the period beginning on
the effective date of a Change in Control and ending on the first anniversary of
such date, (i) the Participant’s employment with the Bank is involuntarily
terminated or (ii) the Participant terminates employment with the Bank
voluntarily after being offered continued employment in a position that is not a
Comparable Position (as defined below).

 

For purposes of this Plan, a “Participant” shall mean an employee of the Bank
who has been named an officer of the Bank with a title of not less than Vice
President.

C.

Limitations on Eligibility for Change in Control Severance Benefits.

 

 

(1)

No Participant shall be eligible for a Change in Control Severance Benefit if
(a) his or her employment is terminated for “Cause,” (b) he or she is offered a
Comparable Position and declines to accept such position, or (c) the Participant
is, at the time of termination of employment, a party to an individual
employment agreement or change in control agreement with the Bank and/or Kearny
Financial Corp. (the “Company”).

 

 

(2)

For purposes of this Plan, a termination of employment for “Cause” shall include
termination because of the Participant’s personal dishonesty, incompetence,
willful misconduct, breach of fiduciary duty involving personal profit,
intentional failure to perform stated duties, willful violation of any law,
rule, or regulation (other than traffic violations or similar offenses) or final
cease-and-desist order.

 

 

--------------------------------------------------------------------------------

 

 

(3)

For purposes of this Plan, a “Comparable Position” shall mean a position that
would (a) provide the Participant with base compensation and benefits that are
comparable in the aggregate to those provided to the Participant prior to the
Change in Control; (b) provide the Participant with an opportunity for variable
bonus compensation that is comparable to the opportunity provided to the
Participant prior to the Change in Control; (c) be in a location that would not
require the Participant to increase his or her daily one way commuting distance
by more than twenty-five (25) miles as compared to the Participant’s commuting
distance immediately prior to the Change in Control; and (d) have job skill
requirements and duties that are comparable to the requirements and duties of
the position held by the Participant prior to the Change in Control.

 

 

(4)

A Participant shall cease to be a Participant in the Plan when the Participant
ceases to be an employee of the Bank, unless such Participant is entitled to
benefits under the Plan.  A Participant entitled to benefits under the Plan
shall remain a Participant in this Plan until he or she has received full
payment of his or her Plan benefits.

 

D.Definitions of Change in Control.

 

For purposes of this Plan, a “Change in Control” means any of the following
events:

 

(1)

Merger:  The Company or the Bank merges into or consolidates with another
entity, or merges another Bank or corporation into the Bank or the Company, and
as a result, less than a majority of the combined voting power of the resulting
corporation immediately after the merger or consolidation is held by persons who
were stockholders of the Company or the Bank immediately before the merger or
consolidation;

 

(2)

Acquisition of Significant Share Ownership:  A person or persons acting in
concert has or have become the beneficial owner of 25% or more of a class of the
Company’s or the Bank’s voting securities; provided, however, this clause (2)
shall not apply to beneficial ownership of the Company’s or the Bank’s voting
shares held in a fiduciary capacity by an entity of which the Company directly
or indirectly beneficially owns 50% or more of its outstanding voting
securities;

 

(3)

Change in Board Composition:  During any period of two consecutive years,
individuals who constitute the Company’s or the Bank’s Board of Directors at the
beginning of the two-year period cease for any reason to constitute at least a
majority of the Company’s or the Bank’s Board of Directors; provided, however,
that for purposes of this clause (c), each director who is first elected by the
board (or first nominated by the board for election by the stockholders or
corporators) by a vote of at least two-thirds (2/3) of the directors who were
directors at the beginning of the two-year period shall be deemed to have also
been a director at the beginning of such period; or

 

(4)

Sale of Assets:  The Company or the Bank sells to a third party all or
substantially all of its assets.

 

2

 

--------------------------------------------------------------------------------

 

E.Determination of the Change in Control Severance Benefit.

 

 

(1)

The Change in Control Severance Benefit payable to an eligible Participant under
this Plan shall be determined under the following schedule:

 

 

(a)

An eligible Participant shall receive a Change in Control Severance Benefit
equal to the product of (i) the Participant’s years of credited service from his
or her hire date (including partial years) through the termination date and (ii)
an amount equal to three weeks of the Participant’s Base Compensation (as
defined below).  A “year of credited service” shall mean each twelve (12)-month
period of service following a Participant’s hire date determined without regard
the number of hours worked during such period(s), provided, however, that upon
the written resolution of the Compensation Committee (which may take into
consideration recommendations by the President and Chief Executive Officer of
the Company or the Bank), an eligible Participant may be credited with
additional years of credited service hereunder in order to increase the
Severance Benefit payable to such person.  The minimum payment to an eligible
Participant under this paragraph shall be an amount equal to four (4) months of
Base Compensation and the maximum payment to an eligible Participant shall be an
amount equal to nine (9) months of Base Compensation.

 

 

(b)

The Change in Control Severance Benefit shall be paid in a lump sum not later
than five (5) business days after the date of the Participant’s termination of
employment.

 

 

(2)

For purpose of determinations under this paragraph E, “Base Compensation” shall
mean:

 

 

(a)

For salaried Participants, the Participant’s annual base salary at the rate in
effect on his or her termination date or, if greater, the rate in effect on the
date immediately preceding the Change in Control.

 

 

(b)

For Participants whose compensation is determined in whole or in part on the
basis of commission income, the Participant’s base salary at termination (or, if
greater, the Participant’s base salary on the date immediately preceding the
effective date of the Change in Control), if any, plus the commissions earned by
the Participant in the twelve (12) full calendar months preceding his or her
termination date (or, if greater, the commissions earned in the twelve (12) full
calendar months immediately preceding the effective date of the Change in
Control).

 

 

(c)

For Participants who are compensated on an hourly basis, the Participant’s total
hourly wages for the twelve (12) full calendar months preceding his or her
termination date or, if greater, the twelve (12) full calendar months preceding
the effective date of the Change in Control.

 

 

(3)

Notwithstanding the foregoing, in the event the party that enters into the
merger or change in control transaction with the Bank or the Company (the
“Acquiror”) sponsors a severance pay plan, then the eligible Participant will
receive the greater of the benefit described above or the severance benefits of
the Acquiror, whichever is greater.

 

F.Withholding.

 

All payments will be subject to customary withholding for federal, state and
local tax purposes.

 

3

 

--------------------------------------------------------------------------------

 

G.Parachute Payment.

 

Notwithstanding anything in this Plan to the contrary, if a Change in Control
Severance Benefit to a Participant who is a “Disqualified Individual” shall be
in an amount which includes an “Excess Parachute Payment,” taking into account
payments under this Plan and otherwise, the benefit payable under this Plan
shall be reduced to the maximum amount which does not include an Excess
Parachute Payment.  The terms “Disqualified Individual” and “Excess Parachute
Payment” shall have the same meanings as under Section 280G of the Internal
Revenue Code of 1986, as amended, or any successor provision thereto.

 

H.Administration.

 

The Plan is administered by the Compensation Committee, which shall have the
discretion to interpret the terms of the Plan and to make all determinations
about eligibility and payment of benefits.  Notwithstanding anything in the Plan
to the contrary, the Board of Directors of the Bank may, in its discretion, take
any action and exercise any power, privilege or discretion conferred on the
Compensation Committee under the Plan with the same force and effect under the
Plan as if done or exercised by the Committee. All decisions of the Compensation
Committee, any action taken by the Compensation Committee with respect to the
Plan and within the powers granted to the Compensation Committee under the Plan,
and any interpretation by the Compensation Committee of any term or condition of
the Plan, are conclusive and binding on all persons, and will be given the
maximum possible deference allowed by law. The Compensation Committee may
delegate and reallocate any authority and responsibility with respect to the
Plan.

 

I.Source of Payments.

 

Unless otherwise determined by the Compensation Committee, all payments and
benefits provided under this Agreement shall be paid solely by the Bank or its
successors. Notwithstanding anything in this Agreement to the contrary, no
provision of this Agreement shall be construed so as to result in the
duplication of any payment or benefit.  

 

J.Inalienability.

 

In no event may any Participant sell, transfer, anticipate, assign or otherwise
dispose of any right or interest under the Plan. At no time will any such right
or interest be subject to the claims of creditors, nor liable to attachment,
execution or other legal process.

 

K.Governing Law.

 

The provisions of the Plan will be construed, administered and enforced in
accordance with the laws of the State of New Jersey, except to the extent that
federal law applies.

 

L.Severability.

 

If any provision of the Plan is held invalid or unenforceable, its invalidity or
unenforceability will not affect any other provision of the Plan, and the Plan
will be construed and enforced as if such provision had not been included.

 

4

 

--------------------------------------------------------------------------------

 

M.No Employment Rights.

 

Neither the establishment nor the terms of this Plan shall be held or construed
to confer upon any Participant the right to a continuation of employment by the
Bank, nor constitute a contract of employment, express or implied.  The Bank
reserves the right to dismiss or otherwise deal with any Participant to the same
extent and on the same basis as though this Plan had not been adopted. Nothing
in this Plan is intended to alter the at-will status of the Bank’s employees, it
being understood that, except to the extent otherwise expressly set forth to the
contrary in an individual employment-related agreement, the employment of any
employee may be terminated at any time by either the Bank or the employee with
or without cause.

 

N.Amendment and Termination.

 

The Plan may be terminated or amended in any respect by resolution adopted by a
majority of the Board of Directors, unless a Change in Control has previously
occurred.  If a Change in Control occurs, the Plan no longer shall be subject to
amendment, change, substitution, deletion, revocation or termination in any
respect whatsoever.  The form of any proper amendment or termination of the Plan
shall be a written instrument signed by a duly authorized officer or officers of
the Bank, certifying that the amendment or termination has been approved by the
Board of Directors.  A proper amendment of the Plan automatically shall effect a
corresponding amendment to each Participant’s rights hereunder.  A proper
termination of the Plan automatically shall effect a termination of all
Participants’ rights and benefits hereunder.  This Plan supersedes in its
entirely the Kearny Bank Officer Change in Control Severance Pay Plan that was
adopted effective as of May 18, 2015.

 

O.Required Provisions.

 

 

(1)

In the event any of the provisions of this paragraph O are in conflict with the
terms of this Plan, this paragraph O shall prevail.

 

 

(2)

Any payments made to Participants pursuant to this Plan, or otherwise, are
subject to and conditioned upon their compliance with 12 U.S.C. §1828(k) and
FDIC regulation 12 C.F.R. Part 359, Golden Parachute and Indemnification
Payments.

 

 

(3)

Notwithstanding anything else in this Plan to the contrary, a Participant’s
employment shall not be deemed to have been terminated unless and until the
Participant has a Separation from Service within the meaning of Code Section
409A.  For purposes of this Agreement, a “Separation from Service” shall have
occurred if the Bank and the Participant reasonably anticipate that either no
further services will be performed by the Participant after the date of
termination (whether as an employee or as an independent contractor) or the
level of further services performed is less than fifty (50) percent of the
average level of bona fide services in the thirty-six (36) months immediately
preceding the termination.  For all purposes hereunder, the definition of
Separation from Service shall be interpreted consistent with Treasury Regulation
Section 1.409A-1(h)(ii).  

 

 

(4)

Notwithstanding the foregoing, if a Participant is a “specified employee” (i.e.,
a “key employee” of a publicly traded company within the meaning of Section 409A
of the Code and the final regulations issued thereunder) and any payment under
this Plan is triggered due to the Participant’s Separation from Service, then
solely to the extent necessary to avoid penalties under Section 409A of the
Code, no payment shall be made during the first six (6) months following the
Participant’s Separation from Service.  Rather, any payment which would
otherwise be paid to the Participant during such period shall be accumulated and
paid to the Participant in a lump sum on the first day of the seventh month
following such Separation from Service.  All subsequent payments shall be paid
in the manner specified in this Plan.

5

 

--------------------------------------------------------------------------------

 

 

P.Claims Procedures and Arbitration.

 

 

(1)

In the event that benefits under this Plan are not paid to the Participant and
such Participant (or former Participant) feels entitled to receive such
benefits, then a written claim must be made to the Compensation Committee within
sixty (60) days from the date payments are refused. The Compensation Committee
shall review the written claim and, if the claim is denied, in whole or in part,
they shall provide in writing, within thirty (30) days of receipt of such claim,
their specific reasons for such denial, reference to the provisions of this Plan
upon which the denial is based, and any additional material or information
necessary to perfect the claim. Such writing by the Compensation Committee shall
further indicate the additional steps which must be undertaken by the
Participant or former Participant if an additional review of the claim denial is
desired.

 

 

(2)

If the Participant or former Participant desires a second review, he or she
shall notify the Compensation Committee in writing within thirty (30) days of
the first claim denial. The Participant or former Participant may review this
Plan or any documents relating thereto and submit any issues and comments, in
writing, they may feel appropriate. In its sole discretion, the Compensation
Committee shall then review the second claim and provide a written decision
within thirty (30) days of receipt of such claim. This decision shall state the
specific reasons for the decision and shall include reference to specific
provisions of this Plan upon which the decision is based.

 

 

(3)

If claimants continue to dispute the benefit denial based upon completed
performance of this Plan or the meaning and effect of the terms and conditions
thereof, it shall be settled by arbitration administered by the AAA under its
Commercial Arbitration Rules, and judgment on the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof.

 

 

Q.Successors.

 

The provisions of this Plan shall bind and inure to the benefit of the Bank and
its successors and assigns.  The term “successors” as used herein shall include
any corporate or other business entity which shall, whether by merger,
consolidation, purchase or otherwise acquire all or substantially all of the
business and assets of the Bank, and successors of any such corporation or other
business entity.

 

[Signature page follows]

 




6

 

--------------------------------------------------------------------------------

 

This plan has been approved and adopted by the Board of Directors of the Bank
and is effective as of June 19, 2019.

 

 

KEARNY BANK

 

 

By:

/s/ Craig L. Montanaro

 

Craig L. Montanaro

 

President and Chief Executive Officer

 

7

 